DETAILED ACTION
	Claims 1, 3-10, 12, 14-22, and 26 are pending in the instant application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	The claim to priority to CN 201910343182.5 filed on April 26, 2019 is acknowledged in the instant application file.
Information Disclosure Statement
	The Information Disclosure Statement filed on August 21, 2020 has been considered by the Examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-6, 14-19, 21, 22, and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  
The instant claims are drawn to compounds claimed as having the property of or methods of treatment involving inhibiting or modulating CDKs and GSK-3.  However, the base drug AT7519 is only known to be an inhibitor to cyclin dependent kinases, and an activator of GSK-3.  No data has been shown as to whether any CDKs are activated or GSK-3 is inhibited by the base drug or the claimed prodrugs.  See for example Santo et al. (Oncogene, 2010, 2325-2336).  Therefore, modulating has not been adequately described in the instant disclosure to show that the applicant was in possession of the full scope of invention at the time of filing.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "mediated by" in claims 15-19 is a relative term which renders the claim indefinite.  The term "mediated by" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The instantly filed disclosure on page 42, paragraph 98 states that the term refers to any disease or condition mentioned herein for which inhibition or modulation of a CDK and/or GSK-3 would be expected to provide a therapeutic or prophylactic benefit in a subject in need .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-7, 9, 10, 12, 14-22, and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wyatt et al. (US PGPUB 2008/0139620).
	Wyatt et al. teach a compound of the formula 
    PNG
    media_image1.png
    138
    215
    media_image1.png
    Greyscale
, which reads on the claims where condition (e) is invoked, R1 is hydrogen, R2 is 
    PNG
    media_image2.png
    64
    66
    media_image2.png
    Greyscale
, X is methylene, and R6 is hydrogen.  The compound is also shown to be an inhibitor of CDK1, CDK2, and an activator of GSK-3, formulated for oral or injectable administration, and to treat various cancers, especially colon cancer, known to be treatable by AT7519.  See Example 1, pages 21-22 and Examples 5-12, pages 23-25.
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
	Claims 1, 3-7, 9, 10, 12, 14-22, and 26 are rejected.  Claim 8 is objected to.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH KOSACK whose telephone number is (571)272-5575.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626